UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
UNITED STATES OF AMERICA,                                               :
                                                                        :
                           -v.-                                         :   18 Cr. 693 (RMB)
                                                                       :
RAMSES OWENS,                                                          :
   a/k/a “Ramses Owens Saad,”                                          :
DIRK BRAUER,                                                           :
RICHARD GAFFEY,                                                        :
   a/k/a “Dick Gaffey,” and                                            :
HARALD JOACHIM VON DER GOLTZ,                                          :
   a/k/a “H.J. von der Goltz,”                                         :
   a/k/a “Johan von der Goltz,”                                        :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------x

                    DECLARATION OF ROBERT B. BUEHLER
                 IN SUPPORT OF RICHARD GAFFEY’S MOTION
               FOR AN ORDER COMPELLING THE GOVERNMENT
          TO IDENTIFY THE DOCUMENTS IT INTENDS TO USE AT TRIAL

        I, ROBERT B. BUEHLER, hereby affirm as follows:

        1.       I am a member of the bar of this Court and a partner at Hogan Lovells US LLP,

attorneys for defendant Richard Gaffey. I make this Declaration, based on firsthand knowledge,

in support of Mr. Gaffey’s Motion for an Order Compelling the Government to Identify the

Documents It Intends to Use at Trial.

        2.       This Declaration attaches documents relevant to this motion and also summarizes

the relevant portions of three telephone conferences with the government on March 6, 2019,

April 16, 2019, and May 7, 2019, regarding the discovery produced by the government. My

colleague, William Lovett, and I, representing Mr. Gaffey, participated in all of the telephone
conferences. Daniel Koffmann, counsel for defendant Harald Joachim von der Goltz, also

participated in the telephone conferences on April 16, 2019, and May 7, 2019.

       3.      During the call with the government on March 6, counsel for Mr. Gaffey

discussed various requests for information and documents that were originally set forth in the

discovery letter dated January 7, 2019, that counsel had sent to the government. Defense counsel

also made additional requests that had not been included in the January 7 discovery letter.

       4.      During the March 6 call, counsel for Mr. Gaffey specifically asked the

government to explain the methodology used by the government for searching the electronically

stored information (“ESI”) that was seized during the search of Elder, Gaffey & Paine, on

August 8, 2017, and for making sure that the attorney-client privilege was protected. The

government explained that it first applied search terms to the ESI contained on the Elder, Gaffey

& Paine server and other seized computers to identify documents that fell within the scope of the

search warrant. The government then applied a second set of search terms to identify potentially

privileged documents among the documents that were deemed to be responsive to the search

warrant. After a review of the documents by the government’s filter team, the government

produced three sets of documents. The first set consisted of responsive documents that did not

contain any of the search terms related to attorney-client privilege. The second set consisted of

responsive documents that contained search terms related to the privilege but which the filter

team determined not to be privileged. The first two sets of documents were made available to

the prosecution team. The third set, totaling 53,017 pages, were responsive documents that the

government’s filter team determined to be potentially privileged and were withheld from the

prosecution team. After hearing the government’s explanation, defense counsel requested that

the government disclose the search terms applied to the seized ESI.
       5.      The government said that it would consider the various requests made by defense

counsel and would respond shortly.

       6.      Following the telephone conference with the government on March 6, 2019,

defense counsel sent the government an email that set forth the topics that had been discussed

during the conference.

       7.      During the call on April 16, 2019, counsel for Mr. Gaffey and Mr. von der Goltz

discussed with the government the bill of particulars motion filed by Mr. Gaffey, and joined by

Mr. von der Goltz, as well as some additional discovery issues. In particular, counsel for Mr.

Gaffey alerted the government to the fact that emails and other documents protected by the

attorney-client privilege and work-product doctrine had been included in the government

document production.       Specifically, defense counsel stated that the production contained

communications between Mr. Gaffey and his counsel in this matter, as well as communications

involving Abrahm Smith of Baker & McKenzie, a lawyer for Mr. von der Goltz, that were

included on privilege logs that had been produced to the government. The following day,

counsel for Mr. Gaffey sent an email to the government in which it memorialized this issue, as

well as the other matters that had been discussed during the call. Defense counsel requested that

the prosecutors handling this case not have access to any of these privileged materials until the

matter could be addressed by the Court.

       8.      In an email dated April 18, 2019, the government responded by stating that the

prosecution team had asked the filter team to claw back all of these communications until any

issues related to attorney-client privilege are resolved.

       9.      On May 7, 2019, the government informed counsel for Mr. Gaffey and Mr. von

der Goltz that it was making an additional production of documents as part of its discovery. The
documents include approximately 55,000 additional pages of documents that were seized during

the search of Elder, Gaffey & Paine, which were apparently reviewed by the filter team and

cleared for production, but were inadvertently left out of the earlier productions. In addition, the

government will be producing documents that it received pursuant to an MLAT request to

Germany. These documents will be produced on a rolling basis.

        10.    Attached hereto as Exhibit 1 is a true and correct copy of the discovery letter,

dated January 7, 2019, that counsel for Mr. Gaffey sent to the government.

        11.    Attached hereto as Exhibit 2 is a true and correct copy of the production letter,

dated January 18, 2019, that the government sent to counsel for Mr. Gaffey.

        12.    Attached hereto as Exhibit 3 is a true and correct copy of the production letter,

dated February 20, 2019, that the government sent to counsel for Mr. Gaffey.

        13.    Attached hereto as Exhibit 4 is a true and correct copy of the email sent by

counsel for Mr. Gaffey to the government memorializing the issues raised during the telephone

conference on April 16, 2019, including the fact that communications protected by the attorney-

client privilege and the work-product doctrine were contained in the government’s discovery

productions, and the government’s response, which was sent to defense counsel on April 18,

2019.

        14.    Attached hereto as Exhibit 5 is a true and correct copy of the search warrant for

the offices of Elder, Gaffey & Paine, which was issued on August 4, 2017.

        15.    Attached hereto as Exhibit 6 is a true and correct copy of a letter, dated August 9,

2017, sent by counsel for Mr. Gaffey to the government regarding the search of Elder, Gaffey &

Paine, which was executed on August 8, 2019.
       16.    Attached hereto as Exhibit 7 is a true and correct copy of the email sent by

counsel for Mr. Gaffey to the government setting forth the topics discussed in the March 6, 2019

telephone conference with the government and the government’s response, which was sent to

defense counsel on March 15, 2019.

       17.    Attached hereto as Exhibit 8 is a true and correct copy of pages 20 to 27 of the

transcript of the suppression hearing in United States v. Wey, 256 F. Supp. 3d 355 (S.D.N.Y.

2017) (No. 15-611).

       Pursuant to 28 U.S.C. § 1746, I declare under penalty that the foregoing is true and

correct.

Executed on May 7, 2019

                                            By:    /s/ Robert B. Buehler
                                                   Robert B. Buehler
